

Exhibit 10.1
SEVERANCE AND CHANGE IN CONTROL AGREEMENT
This Severance and Change in Control Agreement, including the Executive Addendum
attached hereto (collectively, the “Agreement”), is entered into by and between
______________ (the “Executive”) and Alteryx, Inc., a Delaware corporation (the
“Company”) with effect ______________, 2020 (the “Effective Date”). [This
Agreement supersedes and replaces in its entirety the Severance and Change in
Control Agreement, including the Executive Addendum attached thereto, previously
entered into by and between Executive and the Company dated ______________,
20[____].]
1.TERM OF AGREEMENT.
Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of (i) the two (2) year anniversary of the Effective
Date (the “Expiration Date”), (ii) the date the Executive’s employment with the
Company terminates for a reason other than a Qualifying Termination as described
below or (iii) the date the Company has met all of its obligations under this
Agreement following a Qualifying Termination of the Executive’s employment;
provided, that, if there occurs a Potential Change in Control on or before the
Expiration Date, then this Agreement shall remain in effect through the earlier
of:
(a)    the date the Executive’s employment with the Company terminates for a
reason other than a Qualifying Termination as described below; or
(b)    the date the Company has met all of its obligations under this Agreement
following a following a Qualifying Termination of the Executive’s employment.
This Agreement shall expire on the Expiration Date, unless renewed by the Board
in its discretion.
2.SEVERANCE BENEFIT.
Any other provision of this Agreement notwithstanding, Executive’s receipt of
any payments or benefits under this Section 2 is subject to Executive’s delivery
to the Company of a general release (in a form prescribed by the Company and
provided to other executives similarly situated) of all known and unknown claims
that he or she may then have against the Company or persons affiliated with the
Company (the “Release”), and satisfaction of all conditions to make the Release
effective, within sixty (60) days following Executive’s Qualifying Termination
(such sixty (60) day period, the “Release Period”). In no event will any payment
or benefits under this Agreement be paid or provided until the Release becomes
effective and irrevocable.
Payment of the severance payment and health care benefits pursuant Section
2(a)(i) and (ii) and Section 2(b)(i) and (ii), as applicable, shall be made in
monthly installments, beginning in the first payroll period following expiration
of the Release Period, with any payments that would have occurred during the
Release Period, but for the immediately preceding paragraph, payable in a lump
sum without interest on the first payment date, and all other amounts payable in
accordance with the payment schedule described above.




        

--------------------------------------------------------------------------------




(a)    Other than During a Change in Control Period. If the Executive is subject
to a Qualifying Termination other than during a Change in Control Period, the
Executive shall be entitled to the following:
(i)    Severance Payments.    The Company shall pay the Executive the Severance
Multiple (Other than During a Change in Control Period) as defined in the
Executive Addendum. To the extent the foregoing amount is payable under Section
2(b), it will not be paid under this Section 2(a).
(ii)    Health Care Benefit.    If the Executive elects to continue his or her
health insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) following the termination of his or her employment, then the
Company shall pay the Executive’s monthly premium under COBRA until the earliest
of (A) the COBRA Continuation Period (Other than During a Change in Control
Period) as defined in the Executive Addendum, (B) the date when the Executive
receives similar coverage with a new employer or (C) the expiration of the
Executive’s continuation coverage under COBRA.
(b)    During a Change in Control Period. If the Executive is subject to a
Qualifying Termination during a Change in Control Period, the Executive shall be
entitled to the following:
(i)    Severance Payments.     The Company shall pay the Executive an amount
equal to the sum of (A) the Severance Multiple (During a Change in Control
Period) as defined in the Executive Addendum, provided that, to the extent the
foregoing amount is payable under Section 2(a), it will not be paid under this
Section 2(b) and (B) one-hundred percent (100%) of the Executive’s annual target
bonus opportunity at the rate in effect when the Qualifying Termination occurred
or when the Change in Control occurred, whichever is greater.
(ii)    Health Care Benefit.    If the Executive elects to continue his or her
health insurance coverage under COBRA following the termination of his or her
employment, then the Company shall pay the Executive’s monthly premium under
COBRA until the earliest of (1) the COBRA Continuation Period (During a Change
in Control Period) as defined in the Executive Addendum, (2) the date when the
Executive receives similar coverage with a new employer or (3) the expiration of
the Executive’s continuation coverage under COBRA.
(iii)    Equity.
(1)    Each of Executive’s then-outstanding unvested Equity Awards, other than
Performance Awards (defined below), shall accelerate and become vested and
exercisable or settleable with respect 100% of the then-unvested shares subject
thereto. With respect to awards that would otherwise vest only upon satisfaction
of performance criteria (“Performance Awards”), then the vesting will accelerate
as set forth in the terms of the applicable performance-based Equity Award
agreement. Subject to Section 2(d), the accelerated vesting described above
shall be effective as of the Qualifying Termination; provided, that, if the
Qualified Termination during a Change in Control Period occurs prior to the
Change in Control, then any unvested portion of the terminated Executive’s
Equity Awards will remain outstanding for three (3) months following the
Qualifying Termination (provided that in no event will the terminated
Executive’s Equity Awards remain outstanding beyond the expiration of the Equity
Award’s maximum term). In the event that the proposed Change in Control is
terminated without having been completed, any unvested portion of the terminated
Executive’s Equity Awards automatically will be forfeited permanently without
having vested effective three (3) months following the Executive’s Qualifying
Termination.
(2)    Notwithstanding anything to the contrary, if the successor or acquiring
corporation (if any) of the Company refuses to assume, convert, replace or
substitute Executive’s unvested Equity Awards, as


2



--------------------------------------------------------------------------------




provided in Section 21.1 of the Company’s 2017 Equity Incentive Plan (the “2017
Plan”), in connection with a Corporate Transaction (as defined in the Plan), or
as provided in Section 12 of the Company’s 2013 Stock Plan (the “2013 Plan” and
together with the 2017 Plan, the “Plans”) in connection with a Change of Control
(as defined in the 2013 Plan) then notwithstanding any other provision in this
Agreement, the Plans or any Equity Award Agreement to the contrary, each of
Executive’s then-outstanding and unvested Equity Awards, other than Performance
Awards, that are not assumed, converted, replaced or substituted, shall
accelerate and become vested and exercisable as to 100% of the then-unvested
shares subject to the Equity Awards effective immediately prior to the Corporate
Transaction or Change of Control, as applicable and terminate to the extent not
exercised (as applicable) upon the Corporate Transaction or Change of Control,
as applicable. With respect to Performance Awards, the vesting for such
Performance Awards will accelerate as set forth in the terms of the applicable
performance-based Equity Award agreement.
(c)    Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding Section
2(a)(ii) or Section 2(b)(ii) above, if the Executive is eligible for, and the
Company determines, in its sole discretion, that it cannot pay, the COBRA
premiums without a substantial risk of violating applicable law (including
Section 2716 of the Public Health Service Act), the Company instead shall pay to
the Executive a fully taxable cash payment equal to the applicable COBRA
premiums (including premiums for the Executive and the Executive’s eligible
dependents who have elected and remain enrolled in such COBRA coverage), subject
to applicable tax withholdings (such amount, the “Special Cash Payment”), for
the remainder of the period the Executive remains eligible for the benefit under
Section 2(a)(ii) or Section 2(b)(ii) above. The Executive may, but is not
obligated to, use such Special Cash Payments toward the cost of COBRA premiums.
Notwithstanding the foregoing, the number of months included in the Special Cash
Payment to be paid, in any case, shall be reduced by the number of months of
COBRA premiums previously paid by the Company.
(d)    Accrued Compensation and Benefits. In connection with any termination of
employment prior to, upon or following a Change in Control (whether or not a
Qualifying Termination), the Company shall pay Executive’s earned but unpaid
base salary and other vested but unpaid cash entitlements for the period through
and including the termination of employment, including unused earned vacation
pay and unreimbursed documented business expenses incurred by Executive through
and including the date of termination (collectively “Accrued Compensation and
Expenses”), as required by law and the applicable Company plan or policy. In
addition, Executive shall be entitled to any other vested benefits earned by
Executive for the period through and including the termination date of
Executive’s employment under any other employee benefit plans and arrangements
maintained by the Company, in accordance with the terms of such plans and
arrangements, except as modified herein (collectively “Accrued Benefits”). Any
Accrued Compensation and Expenses to which the Executive is entitled shall be
paid to the Executive in cash as soon as administratively practicable after the
termination, and, in any event, no later than two and one-half (2-1/2) months
after the end of the taxable year of the Executive in which the termination
occurs. Any Accrued Benefits to which the Executive is entitled shall be paid to
the Executive as provided in the relevant plans and arrangement.
3.    COVENANTS.
(a)    Non-Competition. The Executive agrees that, during his or her employment
with the Company, he or she shall not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.
(b)    Non-Solicitation. The Executive agrees that, during his or her employment
with the Company and for a one (1) year period thereafter, her or she will not
directly or indirectly solicit away employees or


3



--------------------------------------------------------------------------------




consultants of the Company for his or her own benefit or for the benefit of any
other person or entity, nor will the Executive encourage or assist others to do
so.
(c)    Cooperation and Non-Disparagement. The Executive agrees that, during the
twelve (12) month period following his or her cessation of employment, he or she
shall cooperate with the Company in every reasonable respect and shall use his
or her best efforts to assist the Company with the transition of Executive’s
duties to his or her successor. The Executive further agrees that, during this
twelve (12) month period, he or she shall not in any way or by any means
disparage the Company, the members of the Board or the Company’s officers and
employees.
This Section 3 shall in no manner limit obligations of the Executive under any
other agreement between the Company and the Executive in any manner; provided,
that, to the extent the terms of this Section 3 directly conflict with the terms
of any such agreement, the agreement containing the most Company-favorable terms
that are enforceable shall govern.
4.    DEFINITIONS.
(a)    “Board” means the Company’s Board of Directors.
(b)    “Cause” means (i) the Executive has been convicted of, or has pleaded
guilty or nolo contendere to, any felony or crime involving moral turpitude,
(ii) the Executive has engaged in willful misconduct which is injurious to the
Company or materially failed or refused to perform the material duties lawfully
and reasonably assigned to the Executive or has performed such material duties
with gross negligence or has breached any material term or condition of this
Agreement, the Executive’s Confidential Information and Invention Assignment
Agreement with the Company or any other material agreement with the Company, in
any case after written notice by the Company of such misconduct, performance
issue, gross negligence or breach of terms or conditions and an opportunity to
cure within thirty (30) days of such written notice thereof from the Company,
unless such misconduct, performance issue, gross negligence or breach is, by its
nature, not curable, or (iii) the Executive has committed any act of fraud,
theft, embezzlement, misappropriation of funds, breach of fiduciary duty or
other willful act of material dishonesty against the Company that results in
material harm to the Company.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Change in Control” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%)  of the total voting power represented by the
Company’s then outstanding voting securities; or (ii) the consummation of the
sale or disposition by the Company of all or substantially all of the Company’s
assets; or (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
(e)    “Change in Control Period” means the period commencing three (3) months
prior to a Change in Control (only if after a Potential Change in Control) and
ending twelve (12) months following a Change in Control.


4



--------------------------------------------------------------------------------




(f)    “Equity Awards” means all options to purchase shares of Company common
stock as well as any and all other stock-based awards granted to the Executive,
including but not limited to stock bonus awards, restricted stock, restricted
stock units (“RSUs”) or stock appreciation rights.
(g)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(h)    “Good Reason” means the occurrence of any of the following events or
conditions, without Executive’s express written consent:
(i)
a material reduction in Executive’s base salary as an employee of the Company,
except to the extent that the Company implements an equal percentage reduction
applicable to all executive officers and management personnel;

(ii)
a material reduction in the Executive’s duties, responsibilities or authority at
the Company;

(iii)
a change in the geographic location at which Executive must perform services
which results in an increase in the one-way commute of Executive by more than 50
miles; or

(iv)
a successor of the Company as set forth in Section 5(a) hereof does not assume
this Agreement.

With respect to each of subsection (i), (ii), (iii) and (iv) above, Executive
must provide notice to the Company of the condition giving rise to “Good Reason”
within ninety (90) days of the initial existence of such condition, and the
Company will have thirty (30) days following such notice to remedy such
condition. Executive must resign Executive’s employment no later than thirty
(30) days following expiration of the Company’s thirty (30) day cure period.
(i)    “Potential Change in Control” means the date of execution of a definitive
agreement providing for a Change in Control if such transaction is consummated.
(j)    “Qualifying Termination” means a Separation resulting from (i) a
termination by the Company of the Executive’s employment for any reason other
than Cause, or (ii) a voluntarily resignation by the Executive of his or her
employment for Good Reason. Termination due to Executive’s death or Executive’s
disability will not constitute a Qualifying Termination.
(k)    “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.
5.    SUCCESSORS.
(a)    Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets, by an agreement in substance and form satisfactory to the Executive, to
assume this Agreement and to agree expressly to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
it in the absence of a succession. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets or which becomes bound by this Agreement by operation of law.


5



--------------------------------------------------------------------------------




(b)    Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
6.    GOLDEN PARACHUTE TAXES.
(a)    Best After-Tax Result. In the event that any payment or benefit received
or to be received by Executive pursuant to this Agreement or otherwise
(“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this subsection (a), be subject to the
excise tax imposed by Section 4999 of the Code, any successor provisions, or any
comparable federal, state, local or foreign excise tax (“Excise Tax”), then,
subject to the provisions of Section 6(b) hereof, such Payments shall be either
(A) provided in full pursuant to the terms of this Agreement or any other
applicable agreement, or (B) provided as to such lesser extent which would
result in no portion of such Payments being subject to the Excise Tax (“Reduced
Amount”), whichever of the foregoing amounts, taking into account the applicable
federal, state, local and foreign income, employment and other taxes and the
Excise Tax (including, without limitation, any interest or penalties on such
taxes), results in the receipt by Executive, on an after-tax basis, of the
greatest amount of payments and benefits provided for hereunder or otherwise,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made by independent tax
counsel designated by the Company and reasonably acceptable to Executive
(“Independent Tax Counsel”), whose determination shall be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required under this Section 6(a), Independent Tax Counsel may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Tax Counsel shall
assume that Executive pays all taxes at the highest marginal rate. The Company
and Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section. In the event that Section 6(a)(ii)(B) above
applies, then based on the information provided to Executive and the Company by
Independent Tax Counsel, Executive may, in Executive’s sole discretion and
within 30 days of the date on which Executive is provided with the information
prepared by Independent Tax Counsel, determine which and how much of the
Payments (including the accelerated vesting of equity compensation awards) to be
otherwise received by Executive shall be eliminated or reduced (as long as after
such determination the value (as calculated by Independent Tax Counsel in
accordance with the provisions of Sections 280G and 4999 of the Code) of the
amounts payable or distributable to Executive equals the Reduced Amount). If the
Internal Revenue Service (the “IRS”) determines that any Payment is subject to
the Excise Tax, then Section 6(b) hereof shall apply, and the enforcement of
Section 6(b) shall be the exclusive remedy to the Company.
(b)    Adjustments. If, notwithstanding any reduction described in Section 6(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within 120 days after a final IRS determination, an amount of such
payments or benefits equal to the “Repayment Amount.” The Repayment Amount with
respect to such Payments shall be the smallest such amount, if any, as shall be
required to be surrendered or paid to the Company so that Executive’s net
proceeds with respect to such Payments (after taking into account the payment of
the Excise Tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount with respect to such Payments shall be zero if a
Repayment Amount of more than zero would not eliminate the Excise Tax imposed on
such Payments or if a Repayment Amount of more than zero would not maximize the
net amount received by


6



--------------------------------------------------------------------------------




Executive from the Payments. If the Excise Tax is not eliminated pursuant to
this Section 6(b), Executive shall pay the Excise Tax.
7.    MISCELLANEOUS PROVISIONS.
(a)    Section 409A. For purposes of Section 409A of the Code, if the Company
determines that Executive is a “specified employee” under Code Section
409A(a)(2)(B)(i) at the time of a Separation, then (i) the severance benefits
under Section 2, to the extent subject to Code Section 409A, will commence
during the seventh month after the Executive’s Separation and (ii) will be paid
in a lump sum on the earliest practicable date permitted by Section 409A(a)(2)
of the Code. Any termination of Executive’s employment is intended to constitute
a Separation from Service and will be determined consistent with the rules
relating to a “separation from service” as such term is defined in Treasury
Regulation Section 1.409A-1. It is intended that each installment of the
payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i). It is further intended that
payments hereunder satisfy, to the greatest extent possible, the exemption from
the application of Section 409A of the Code (and any state law of similar
effect) provided under Treasury Regulation Section 1.409A-1(b)(4) (as a
“short-term deferral”). To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision will
be read in such a manner so that all payments hereunder comply with Section 409A
of the Code. Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this Policy
is determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.
(b)    Other Severance Arrangements. Except as otherwise specified herein, this
Agreement represents the entire agreement between you and the Company with
respect to any and all severance arrangements, vesting acceleration arrangements
and post-termination stock option exercise period arrangements, and supersedes
and replaces any and all prior verbal or written discussions, negotiations
and/or agreements between the Executive and the Company relating to the subject
matter hereof, including but not limited to, any and all prior agreements
governing any Equity Award, severance and salary continuation arrangements,
programs and plans which were previously offered by the Company to the
Executive, and change in control and severance arrangements pursuant to an
employment agreement or offer letter, and Executive hereby waives Executive’s
rights to any and all such other severance or acceleration payments or benefits,
as applicable.
(c)    Dispute Resolution. To ensure rapid and economical resolution of any and
all disputes that might arise in connection with this Agreement, Executive and
the Company agree that any and all disputes, claims, and causes of action, in
law or equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in
Orange County, CA, and conducted by the American Arbitration Association under
its then-existing employment rules and procedures. Nothing in this section,
however, is intended to prevent either party from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration. Each party to an arbitration or litigation hereunder shall be
responsible for the payment of its own attorneys’ fees.


7



--------------------------------------------------------------------------------




(d)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with Federal Express
Corporation, with shipping charges prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
(e)    Amendment; Waiver. This Agreement may not be amended or waived except by
a writing signed by Executive and by a duly authorized representative of the
Company other than Executive. No provision of this Agreement shall be modified,
waived, superseded or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
the Company (other than the Executive) and, to the extent it supersedes this
Agreement, that this Agreement is referred to by date. No waiver by either party
of any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.
(f)    Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
(g)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(h)    No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.
(i)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California
(other than their choice-of-law provisions).










[SIGNATURE PAGE FOLLOWS]



IN WITNESS WHEREOF, each of the parties has executed this Severance and Change
in Control Agreement, in the case of the Company by its duly authorized officer,
as of the day and year first above written.
 
ALTERYX, INC.
________________________________
 
[Name]
By:
 
 
Title:
 















[SIGNATURE PAGE TO THE SEVERANCE AND CHANGE IN CONTROL AGREEMENT]







EXECUTIVE ADDENDUM TO THE
SEVERANCE AND CHANGE IN CONTROL AGREEMENT
This Executive Addendum incorporates and is governed by the Severance and Change
in Control Agreement by and between ______________ (the “Executive”) and
Alteryx, Inc., a Delaware corporation (the “Company”). Collectively, these
documents are referred to as the “Agreement”.
QUALIFYING TERMINATION OTHER THAN DURING A CHANGE IN CONTROL PERIOD
Severance Multiple (Other than During a Change in Control Period)
As used in Section 2(a)(i) of the Agreement, the “Severance Multiple (Other than
During a Change in Control Period)” shall mean: ______ months of the Executive’s
base salary at the rate in effect when the Qualifying Termination occurred. [For
CEO: 12 months; For CEO direct reports that are founders: 12 months; For other
CEO direct reports: 9 months]
COBRA Continuation Period (Other than During a Change in Control Period)
As used in Section 2(a)(ii) of the Agreement, the “COBRA Continuation Period
(Other than During a Change in Control Period)” shall mean: _______ months. [For
CEO: 12 months; For CEO direct reports that are founders: 12 months; For other
CEO direct reports: 9 months]
QUALIFYING TERMINATION DURING A CHANGE IN CONTROL PERIOD
Severance Multiple (During a Change in Control Period)
As used in Section 2(b)(i) of the Agreement, the “Severance Multiple (During a
Change in Control Period)” shall mean: ______ months of the Executive’s base
salary at the rate in effect when the Qualifying Termination occurred or when
the Change in Control occurred, whichever is greater. [For CEO: 18 months; For
all CEO direct reports: 12 months]
COBRA Continuation Period (During a Change in Control Period)
As used in Section 2(b)(ii) of the Agreement, the “COBRA Continuation Period
(During a Change in Control Period)” shall mean: _______ months. [For CEO: 18
months; For all CEO direct reports: 12 months]


[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, each of the parties has executed this Executive Addendum to
the Severance and Change in Control Agreement, in the case of the Company by its
duly authorized officer, as of the day and year first above written.
 
ALTERYX, INC.
________________________________
 
[Name]
By:
 
 
Title:
 



















[SIGNATURE PAGE TO THE EXECUTIVE ADDENDUM TO THE
SEVERANCE AND CHANGE IN CONTROL AGREEMENT]








8

